RESOLUCIÓN
Surge del Art. 4.004 de la Ley de la Judicatura de 2003, Ley Núm. 201-2003 (4 LPRA see. 24 et seq.), que el Tribunal Supremo “aprobará las reglas internas que regirán los procedimientos y la organización del Tribunal de Apelaciones”. A tono con esta facultad y mediante Resolu-ción emitida el 21 de julio de 2004, aprobamos el Regla-mento del Tribunal de Apelaciones. In re Aprobación Reglamento T.A., 162 DPR 444 (2004).
Ante el tiempo transcurrido desde su aprobación, y para fomentar la eficiencia en la gestión judicial, en mayo de 2017 se evaluó la necesidad de enmendar el Reglamento del Tribunal de Apelaciones para hacer viable la notifica-ción electrónica de las determinaciones judiciales emitidas.
En particular, se consideró el ordenamiento procesal vi-gente, los objetivos de eficiencia y acceso que persigue la Rama Judicial y el proceso instrumentado en el Tribunal de Primera Instancia para implementar el módulo para la No-tificación Electrónica en los Tribunales (NET), iniciado en agosto de 2016. Véase Orden Administrativa de la Jueza *627Presidenta Oronoz Rodríguez de 22 de julio de 2016, OAJP-2016-002, Implementation del módulo para la Notificación en los Tribunales (NET) a los(as) abogados(as) mediante los correos electrónicos registrados en el RUA. Finalizado el es-tudio del Reglamento del Tribunal de Apelaciones, resulta imprescindible incorporar enmiendas a varias de las reglas consignadas en ese Reglamento para permitir la notificación electrónica de las determinaciones judiciales.
En consecuencia, y con el convencimiento pleno de la necesidad de modernizar el proceso de notificación para dotar de mayor eficiencia judicial las operaciones del Tribunal de Apelaciones, se enmiendan las Reglas 16, 26, 28, 34, 48, 49, 50, 52, 55, 59, 69, 71 y 77 del Reglamento del Tribunal de Apelaciones de 2004. La sección denominada Comentario: Enmiendas del 2017 se incluirá al final de cada comentario vigente de cada regla enmendada para propósitos explicativos. Las reglas enmendadas leerán como se indica a continuación:

Regla 16—Contenido del escrito de apelación en casos civiles

El escrito de apelación contendrá:
(A) Cubierta
[[Image here]]
(2) Información sobre abogados o abogadas y partes
Se incluirá el nombre, la dirección postal, el teléfono, el número de fax, la dirección del correo electrónico y el número del Tribunal Supremo del abogado o de la abogada de la parte apelante, y del abogado o de la abogada de la parte apelada; o el nombre, la dirección postal, la dirección del correo electró-nico, si la tuvieran, y el teléfono de las partes, si éstas no estuvieren representadas por abogado o abogada, con indica-ción de que comparecen por derecho propio.
[[Image here]]

Comentario:

[[Image here]]

Comentario: Enmiendas del 2017

Se enmienda el inciso (A)(2) para enfatizar la obligación de incluir tanto la dirección postal como la dirección del correo electrónico en los escritos de apelación en casos civiles. Cuando las partes ejerzan su derecho a representarse por de-recho propio, se incluirá, entre otros datos, la dirección de co-rreo electrónico si la tuvieran. Además, se elimina la referen-*628cia a la obligación de incluir el número de colegiación, en conformidad con lo decidido en Rivera Schatz v. ELA y Col. Abo. PR II, 192 DPR 791 (2014). En concordancia con lo reque-rido en el Reglamento del Tribunal Supremo de Puerto Rico en torno a la información sobre abogados o abogadas, se reque-rirá el número del Tribunal Supremo —es decir, el número asignado en el Registro Único de Abogados y Abogadas de Puerto Rico (RUA)— del abogado o de la abogada de la parte apelante o de la parte apelada, según proceda. Véase Reglas 9(j), Regla 17(d)(1)(B), 20(g)(1)(B) y 33(b) del Reglamento del Tribunal Supremo de Puerto Rico.

Regla 26—Contenido del escrito de apelación en casos crimi-nales

(A) Cubierta
La cubierta contendrá solamente la Región Judicial de donde procede el recurso, el epígrafe del caso y el nombre, la dirección postal, el teléfono, el número de fax, la dirección del correo electrónico y el número del Tribunal Supremo del abo-gado o de la abogada de la parte apelante, los del fiscal o de la fiscal que intervino en el caso y los del Procurador General o de la Procuradora General. Si la parte apelante no estuviere representada por un abogado o abogada, deberá indicar que comparece por derecho propio e incluir su dirección postal, la dirección del correo electrónico, si la tuviera, y teléfonos.
[[Image here]]

Comentario:

[[Image here]]
Comentario: Enmiendas del 2017
Se enmienda el inciso (A) para hacer constar la obligación de incluir tanto la dirección postal como la dirección del correo electrónico en los escritos de apelación en casos criminales. Cuando las partes ejerzan su derecho a representarse por de-recho propio, se incluirá, entre otros datos, la dirección de co-rreo electrónico, si la tuvieran. Se elimina la obligación de incluir el número de colegiación, en armonía con lo decidido en Rivera Schatz v. ELA y Col. Abo. PR II, supra. En conformidad con lo requerido en el Reglamento del Tribunal Supremo de Puerto Rico en lo que respecta a la información sobre abogados o abogadas, se requerirá el número del Tribunal Supremo (es decir, el número asignado en el RUA) del abogado o de la abo-gada de la parte apelante, los del fiscal o de la fiscal que intervino en el caso y los del Procurador General o de la Procu-radora General, según proceda. De esta forma se hace referencia al número asignado en el RUA. Véase Reglas 9(j), 17(d)(1)(B), 20(g)(1)(B) y 33(b) del Reglamento del Tribunal *629Supremo de Puerto Rico.

Regia 28—Contenido de los alegatos en casos criminales

(A) [...]
[[Image here]]
(B) Cubierta
La cubierta contendrá solamente la Región Judicial de donde procede el recurso, el epígrafe del caso, el nombre, la dirección postal, el teléfono, el número de fax, la dirección del correo electrónico y el número del Tribunal Supremo del abo-gado o de la abogada de la parte apelante, los del fiscal o de la fiscal que haya intervenido en el caso y los del Procurador General o de la Procuradora General. Si la parte apelante no estuviera representada por un abogado o una abogada, deberá indicar que comparece por derecho propio e incluir su direc-ción postal, dirección del correo electrónico, si la tuviera, y teléfonos.
[[Image here]]
Comentario:
[[Image here]]

Comentario: Enmiendas del 2017

Se enmienda el inciso (B) para puntualizar la obligación de incluir tanto la dirección postal como la dirección del correo electrónico en los alegatos criminales. Cuando las partes ejer-zan su derecho a representarse por derecho propio, se incluirá, entre otros datos, la dirección de correo electrónico, si la tuvieran. Se elimina la obligación de incluir el número de co-legiación, a tenor de lo decidido en Rivera Schatz v. ELA y Col. Abo. PR II, supra. En su lugar se requerirá el número del Tribunal Supremo (entiéndase, el número del RUA) del abo-gado o de la abogada de la parte apelante, los del fiscal o de la fiscal que intervino en el caso y los del Procurador General o de la Procuradora General, según proceda. Véase Reglas 9(J), 17(d)(1)(B), 20(g)(1)(B) y Regla 33(b) del Reglamento del Tribunal Supremo de Puerto Rico.

Regla 34—Contenido de la solicitud de “certiorari”

El escrito de certiorari contendrá:
(A) [...]
[[Image here]]
(1)
[[Image here]]
(2) Información sobre abogados o abogadas y partes
Se incluirá el nombre, la dirección postal, el teléfono, el número de fax, la dirección del correo electrónico y el número del Tribunal Supremo del abogado o de la abogada de la parte peticionaria y del abogado o de la abogada de la parte recu-*630rrida, o el nombre, la dirección postal, la dirección del correo electrónico, si la tuvieran, y el teléfono de las partes si éstas no estuvieran representadas por abogado o abogada, con indi-cación de que comparecen por derecho propio.
[[Image here]]

Comentario:

[[Image here]]

Comentario: Enmiendas del 2017

Se enmienda el inciso (A)(2) para enfatizar la obligación de incluir tanto la dirección postal como la dirección del correo electrónico en todo escrito de certiorari. Cuando las partes ejerzan su derecho a representarse por derecho propio, se in-cluirá, entre otros datos, la dirección de correo electrónico, si la tuvieran. Se elimina la obligación de incluir el número de colegiación, a tenor de lo decidido en Rivera Schatz v. ELA y Col. Abo. PR II, supra. En su lugar, se requerirá el número del Tribunal Supremo (entiéndase, el número del RUA) del abo-gado o de la abogada de la parte peticionaria o de la parte recurrida, según proceda. Véase Reglas 9(j), 17(d)(1)(B), 20(g)(1)(B) y 33(b) del Reglamento del Tribunal Supremo de Puerto Rico.

Regla 48—Notificación de los escritos

Todo escrito presentado al tribunal será notificado a las de-más partes por correo certificado con acuse de recibo mediante un servicio similar de entrega personal por compañía privada con acuse de recibo, mediante fax o entrega personal o a través de la dirección del correo electrónico, siempre que el docu-mento notificado sea copia fiel y exacta del documento original.
La parte certificará el hecho de la notificación en el propio escrito. La fecha del depósito en el correo se considerará como la fecha de la notificación a las partes, pero la parte deberá asegurarse que la entrega se verifique al día siguiente. Cuando se efectúe por correo, se remitirá la notificación a los abogados o las abogadas de las partes, o a las partes, cuando no estén representadas por un abogado o una abogada. Cuando se envíe a las partes, se remitirá a la dirección postal que surja del último escrito que conste en el expediente del caso. Si la parte está representada por un abogado o una abo-gada, la notificación se hará a la dirección postal o al correo electrónico que surja del Registro Unico de Abogados y Aboga-das de Puerto Rico (RUA) a cargo del Secretario o de la Secre-taria del Tribunal Supremo.
La notificación mediante entrega personal deberá hacerse en la oficina de los abogados o de las abogadas que represen-ten a las partes, entregándolas a éstos o a éstas, o a cualquier *631persona a cargo de la oficina. Si la parte no está representada por un abogado o una abogada, se entregará en el domicilio o en la dirección de la parte o de las partes, según esta informa-ción surja del último escrito que conste en el expediente, a cualquier persona de edad responsable que se encuentre en ella. En caso de entrega personal, e certificará la forma y las circunstancias de tal diligenciamiento, lo que se hará dentro de las próximas veinticuatro horas.
La notificación mediante fax deberá hacerse al número co-rrespondiente de los abogados o de las abogadas que repre-senten a las partes o a las partes si éstas no están represen-tadas por un abogado o una abogada, según esta información surja del último escrito que conste en el expediente. En el caso de una notificación por fax, se certificará la forma y las circunstancias de ésta, los cual se hará dentro de las próxi-mas veinticuatro horas.
Cuando la notificación del escrito vaya a ser efectuada den-tro de los treinta días anteriores a un evento electoral, se efec-tuará solo personalmente o mediante correo electrónico o fax, y siempre con notificación por teléfono.

Comentario'.

[[Image here]]

Comentario: Enmiendas del 2017

Se enmienda la Regla 48 con el propósito de añadir el mé-todo de envío por correo electrónico como opción para las noti-ficaciones de los escritos entre las partes, siempre que el do-cumento notificado sea copia fiel y exacta del documento original. Además, se incluye referencia precisa en cuanto a que la dirección que se usará para las partes será la que surja del expediente. Sin embargo, al notificar a los abogados y a las abogadas, se usará la dirección postal o el correo electrónico que surja del RUA. Véase Regla 9(j) del Reglamento del Tribunal Supremo de Puerto Rico.

Regla 49—Trámite coetáneo a la decisión sobre expedición del auto de “certiorari”; notificación

[[Image here]]
(D) La decisión del Tribunal de Apelaciones sobre la expedi-ción del auto de certiorari será notificada a las partes y al tribunal recurrido en conformidad con lo dispuesto en la Regla 71(B) de este Reglamento.
Comentario:
[[Image here]]
Comentario: Enmiendas del 2017
Se enmienda el inciso (D) para atemperarlo a los cambios establecidos en la Regla 71(B) de este Reglamento.

*632
Regla 50—Autos originales

(A) En cualquier momento después de la presentación de la solicitud de certiorari, de entenderlo necesario para decidir si expide el recurso o para resolver el recurso en sus méritos, el Tribunal de Apelaciones podrá ordenar a la Secretaría del Tribunal de Primera Instancia que remita los autos originales. Esta disposición no aplica a aquellos casos que se tramitaron electrónicamente en el Tribunal de Primera Instancia y cuyo expediente electrónico se encuentra accesible para los jueces y las juezas y el personal autorizado del Tribunal de Apelaciones.
(B) Cuando el Tribunal de Apelaciones ordene la remisión de los autos, la Secretaría del Tribunal de Apelaciones deberá notificar dicha orden por teléfono o a través de la dirección del correo electrónico a la Secretaría del Tribunal de Primera Instancia. La Secretaría del Tribunal de Primera Instancia deberá remitir los autos, certificados, a la Secretaría del Tribunal de Apelaciones en un término no mayor de cinco días a partir de la notificación, salvo que por razones justificadas el tribunal disponga un término distinto.

Comentario:

[[Image here]]

Comentario: Enmiendas del 2017

Se enmienda el inciso (A) con el propósito de establecer que la solicitud de autos originales del Tribunal de Primera Ins-tancia no aplicará a los casos tramitados electrónicamente. Nótese que en estos casos el expediente electrónico constituye el expediente original y está disponible electrónicamente para los jueces y las juezas y el personal autorizado del Tribunal de Apelaciones, a través del Sistema Unificado de Manejo y Ad-ministración de Casos (SUMAC).
Se modifica el inciso (B) para añadir la opción de notificar la solicitud de autos originales al Tribunal de Primera Instancia por la vía electrónica. Además, se amplía el término a cinco días, en aras de reconocer un término razonable para el ma-nejo de expedientes.

Regla 52—Reconsideración; mandatos

[[Image here]]
(B) El Tribunal de Apelaciones deberá decidir sobre la recon-sideración en un término no mayor de cinco días a partir de la fecha de su presentación. Se archivará en autos copia de la notificación del dictamen dentro de las veinticuatro horas de haberse emitido la decisión. Esta notificación a las partes se hará en conformidad con lo dispuesto en la Regla 71(B) de este Reglamento.
[[Image here]]

*633
Comentario:

[[Image here]]

Comentario: Enmiendas del 2017

Se enmienda el inciso (B) para atemperarlo a los cambios establecidos en la Regla 71(B) de este Reglamento.

Regla 55—Contenido del escrito de hábeas corpus o “mandamus”; tramitación del recurso

[[Image here]]
(C) La cubierta de la petición contendrá solamente el epí-grafe, el cual identificará a la parte peticionaria y a las partes contrarias como demandadas, y el nombre, la dirección postal, el teléfono, el número de fax, la dirección del correo electrónico y el número del Tribunal Supremo del abogado o de la abogada de la parte peticionaria, si esta estuviese representada legalmente. Inmediatamente después habrá un índice detallado de la petición que se ajustará a lo dispuesto en la Regla 75.
[[Image here]]

Comentario:

[[Image here]]

Comentario: Enmiendas del 2017

Se enmienda el inciso (C) para enfatizar la obligación de incluir tanto la dirección postal como la dirección del correo electrónico en los escritos de hábeas corpus o de mandamus. Se elimina la obligación de incluir el número de colegiación, a tenor de lo decidido en Rivera Schatz v. ELA y Col. Abo. PR II, supra. En su lugar, se requerirá el número del Tribunal Supremo (entiéndase, el número del RUA) del abogado o de la abogada de la parte peticionaria, si estuviese representada legalmente. Véase Reglas 9(j), 17(d)(1)(B), 20(g)(1)(B) y 33(b) del Reglamento del Tribunal Supremo de Puerto Rico.

Regla 59—Contenido del recurso de revisión

El escrito de revisión contendrá:
(A) Cubierta
[[Image here]]
(1) [...]
[[Image here]]
(2) Información sobre abogados y abogadas, y partes
Se incluirá el nombre, la dirección postal, el teléfono, el número de fax, la dirección del correo electrónico y el número del Tribunal Supremo del abogado o de la abogada de la parte recurrente y el del abogado o de la abogada de la parte recu-rrida, o el nombre, la dirección postal, la dirección del correo electrónico, si la tuvieran, y el teléfono de las partes si éstas *634no estuvieran representadas por un abogado o una abogada, con indicación de que comparecen por derecho propio.
[[Image here]]

Comentario:

[[Image here]]

Comentario: Enmiendas del 2017

Se enmienda el inciso (A)(2) para destacar la obligación de incluir tanto la dirección postal como la dirección del correo electrónico en los escritos de revisión. Cuando las partes ejer-zan su derecho a representarse por derecho propio, se incluirá, entre otros datos, la dirección de correo electrónico, si la tuvieran. Se elimina la obligación de incluir el número de co-legiación, en armonía con lo decidido en Rivera Schatz v. ELA y Col. Abo. PR II, supra. En su lugar, se requerirá el número del Tribunal Supremo (entiéndase, el número del RUA) del abogado o de la abogada de la parte recurrente o de la parte recurrida, según proceda. Véase Reglas 9(j), 17(d)(1)(B), 20(g)(1)(B) y 33(b) del Reglamento del Tribunal Supremo de Puerto Rico.

Regla 69—Firma de las alegaciones, mociones y otros escritos; sanciones

(A) Toda alegación, moción y escrito presentados por una parte que esté representada por un abogado o una abogada serán firmados por lo menos por un abogado o una abogada de autos en su propio nombre, expresando su dirección postal, el teléfono, el número de fax, la dirección del correo electrónico y el número del Tribunal Supremo. Las partes no representadas por abogados o abogadas firmarán sus alegaciones, mociones o escritos, expresando su dirección postal, dirección del correo electrónico, si la tuvieran, y teléfono, e indicando claramente que comparecen por derecho propio.
[[Image here]]

Comentario:

[[Image here]]

Comentario: Enmiendas del 2017

Se enmienda el inciso (A) para establecer que se deberá in-cluir tanto la dirección postal como la dirección del correo elec-trónico en las alegaciones, mociones y otros escritos. Cuando las partes ejerzan su derecho a representarse por derecho pro-pio, se incluirá, entre otros datos, la dirección de correo elec-trónico, si la tuvieran. Se elimina la obligación de incluir el número de colegiación, en armonía con lo decidido en Rivera Schatz v. ELA y Col. Abo. PR II, supra. Se requerirá, en su lugar, el número del Tribunal Supremo (es decir, el número del RUA) del abogado o de la abogada de la parte correspondiente. *635Véase Reglas 9(j), 17(d)(1)(B), 20(g)(1)(B) y 33(b) del Regla-mento del Tribunal Supremo de Puerto Rico.

Regla 71—Notificaciones

[[Image here]]
(B) Notificación de decisiones y órdenes
El Secretario o la Secretaria del Tribunal de Apelaciones notificará por correo toda decisión de dicho tribunal a los abo-gados o las abogadas de las partes, y a cualquier parte que haya comparecido por derecho propio. La notificación indicará la fecha en la cual se dictó la decisión o la orden, incluirá una copia e indicará también la fecha del archivo en autos de copia de la notificación.
Una vez se implanten las medidas administrativas y la tec-nología necesaria para ello, el Secretario o la Secretaria del Tribunal de Apelaciones notificará por medios electrónicos toda decisión de dicho tribunal a los abogados o las abogadas de las partes a la dirección del correo electrónico que surja del RUA, y a cualquier parte que haya comparecido por derecho propio a la dirección postal informada en el recurso o a la dirección del correo electrónico, si lo tuviera. Cuando el tribunal lo considere necesario, podrá ordenar también la notifica-ción por otros medios, tales como el fax o el teléfono. Comentario:
[[Image here]]
Comentario: Enmiendas del 2017
Se enmienda el inciso (B) para incorporar los avances tecno-lógicos en el proceso de notificación a cargo de la Secretaría del Tribunal de Apelaciones. La enmienda permite que, imple-mentadás las medidas administrativas y la tecnología necesa-ria, toda decisión de este tribunal se notifique por la vía elec-trónica a las partes y a sus abogados o abogadas. Al realizar estas notificaciones se utilizará la dirección del correo electró-nico que suija del RUA. Véase Regla 9(j) del Reglamento del Tribunal Supremo de Puerto Rico. Igualmente, la enmienda permite que, en los casos por derecho propio, se notifique a la parte por correo postal a la dirección informada en el recurso o mediante el envío a la dirección de correo electrónico, si lo tuviera. Véase Reglas 67.2 y 67.6 de Procedimiento Civil, 32 LPRA Ap. V. Refiérase, además, a la Regla 254 de Procedi-miento Criminal, 34 LPRA Ap. II.

Regla 77—Legajo

[[Image here]]
(D) Legajo en todos los recursos
(1) [...]
(2) [...]
*636Las disposiciones contenidas en esta Regla relacionadas con la elevación de autos originales del Tribunal de Primera Ins-tancia al Tribunal de Apelaciones no aplican a aquellos casos que se tramitaron electrónicamente en el Tribunal de Primera Instancia y cuyo expediente electrónico se encuentra accesible para los jueces y las juezas y para el personal autorizado del tribunal.

Comentario:

[[Image here]]

Comentario: Enmiendas del 2017

Se añade un párrafo al final de la Regla 77 para establecer que las solicitudes de autos originales del Tribunal de Primera Instancia no aplicarán a los casos tramitados electrónicamente. Nótese que en estos casos el expediente electrónico es el expe-diente original y están disponibles electrónicamente para los jueces y las juezas y para el personal autorizado del Tribunal de Apelaciones a través del SUMAC.
Las enmiendas incorporadas al Reglamento del Tribunal de Apelaciones en virtud de la presente Resolución ten-drán vigencia inmediata y aplicarán a todos los procedi-mientos pendientes ante dicho tribunal.

Notifíquese por correo electrónico al Director Adminis-trativo de los Tribunales y al Director de la Oficina de Prensa. Publíquese.

Lo acordó el Tribunal y certifica el Secretario del Tribunal Supremo.
(Fdo.) Juan Ernesto Dávila Rivera Secretario del Tribunal Supremo